Citation Nr: 1747082	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to in-service exposure to Agent Orange.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to in-service exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously remanded by the Board in March 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In January 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In addition to the matters noted above, the Veteran has appealed his claims for entitlement to service connection mental health condition, dermatofibroma of the left leg and basal cell carcinoma of the nose.  The Veteran has also appealed the effective date and evaluations for his service connected bilateral hearing loss, tinnitus, ischemic heart disease and bilateral lower extremity radiculopathy.  The electronic record indicates that the AOJ is taking action on these issues.  Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time.  If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran's current peripheral neuropathy of the right upper extremity is related to an in-service injury, event, or disease, including in-service exposure to herbicides.

2.  The most probative evidence of record does not show that the Veteran has peripheral neuropathy of the left upper extremity that had its onset during his active service; that is causally or etiologically related to his active service; or that is caused by his presumed exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to in-service exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (a) (2016).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to in-service exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (a) (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service Connection -- Peripheral Neuropathy of the Right Upper Extremity

The Veteran contends that he has right upper extremity peripheral neuropathy that is related to his active service, on a direct basis, to include as due to exposure to herbicide agents.  Specifically, the Veteran testified that his right upper extremity peripheral neuropathy is due to his exposure to herbicides during service in Vietnam.  See January 2015 Board hearing transcript.    

The evidence of record shows that the Veteran was diagnosed with right median neuropathy in his right upper extremity in May 2015.  See May 2015 VA examination.  Therefore, there is evidence of a current disability.

The Veteran's military personnel records reflect that he served in the Republic of Vietnam from November 1965 to February 1966.  As such exposure to herbicide agents is conceded, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).

Though the Veteran's service in Vietnam has been confirmed, his right upper extremity peripheral neuropathy was not shown to be manifested until many years following separation from service.  Accordingly, as that condition was not shown to a compensable degree of 10 percent within one year following exposure to herbicides during service in Vietnam, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2016).

Even though service connection on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), 38 U.S.C.A. §§ 1113 (b), 1116 (West 2014); 38 C.F.R. § 3.303 (2016).  In this case, however, the competent evidence of record fails to demonstrate that the Veteran's right upper extremity peripheral neuropathy had its onset in service or is otherwise related to service.

The Veteran's service treatment records do not reflect complaints of neurologic symptoms in the Veteran's right upper extremity and there are no findings of peripheral neuropathy in his service records.  The Veteran's September 1966 separation examination notes his upper extremities were normal.  Additionally, the Veteran denied any significant illnesses or injuries.  On his September 1966 report of medical history the Veteran stated his health was good and that he has never had neuritis or paralysis.  

At the May 2015 VA examination the Veteran stated that he started noticing symptoms in his hands around 2013, more than 45 years after his active service.  The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the etiology of his right upper extremity peripheral neuropathy is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's neuropathy.   

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved in this case.  Thus, he is not competent to analyze the etiology of his right upper extremity peripheral neuropathy and a medical opinion is necessary.  

As noted above, the Veteran was provided a VA examination related to his right upper extremity peripheral neuropathy in May 2015.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The Veteran reported he first noticed symptoms in his hands around 2013.  The Veteran reported chronic numbness, tingling and pain of legs, as well as intermittent symptoms in the hands.  The May 2015 VA examiner diagnosed the Veteran with right median neuropathy.  The VA examiner opined that the Veteran's right median neuropathy was consistent with his history of lawnmower trauma to the right hand.

The Veteran was afforded a VA addendum opinion in July 2015.  The VA examiner who conducted the May 2015 examination stated that the Veteran's right upper extremity peripheral neuropathy was less likely than not related to service.

The Veteran was afforded a second VA addendum opinion in December 2015.  The VA examiner who conducted the May 2015 VA examination stated that the Veteran's median nerve neuropathy is related to trauma outside of active duty and therefore not related to active duty service or agent orange exposure.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-2 (2008).

The Board has carefully considered the VA opinions and the Veteran's statements that his right upper extremity peripheral neuropathy is caused by exposure to herbicide agents.  However, as noted above, the Veteran lacks the requisite expertise to provide a competent medical opinion in this regard.  The May 2015, July 2015 and December 2015 VA examiner proffered an unequivocal opinion that the Veteran's current right upper extremity peripheral neuropathy is not related to service, to include as a result of Agent Orange exposure.  This opinion was supported by rationale and based on physical examination and review of the Veteran's clinical history which makes it highly probative.  

In summary, the competent and probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current right upper extremity peripheral neuropathy and his in-service herbicide exposure.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).    

Service Connection - Peripheral Neuropathy of the Left Upper Extremity

The Veteran contends that he has left upper extremity peripheral neuropathy that is related to his active service, on a direct basis, to include as due to exposure to herbicide agents.  Specifically, the Veteran testified that his left upper extremity peripheral neuropathy is due to his exposure to herbicides during service in Vietnam.  See January 2015 Board hearing transcript.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of left upper extremity peripheral neuropathy at any time proximate to, or during, the appeal period.  During the pendency of the claim, a May 2015 VA examination reflects that the Veteran was examined for peripheral nerves condition of the upper and lower extremities.  Upon examination the VA examiner determined the Veteran had three peripheral nerve conditions, idiopathic peripheral neuropathy, bilateral L5 radiculopathy and right median neuropathy.  In a July 2015 addendum, the VA examiner explained that the Veteran's idiopathic polyneuropathy and bilateral L5 radiculopathy affect his lower extremities and the Veteran's right medial neuropathy only relates to his right upper extremity.  As such, the May 2015 and July 2015 VA examiner determined that the Veteran does not have left upper extremity peripheral neuropathy.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has left upper extremity peripheral neuropathy.  As such, service connection for left upper extremity peripheral neuropathy is not warranted.  Degmetich, 104 F. 3d at 1333.

The Board acknowledges the Veteran's assertions that he has left upper extremity peripheral neuropathy.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition as it requires clinical testing and the skill and ability to interpret those tests and his reported symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the May 2015 VA examination and July 2015 VA addendum opinion, which do not show a diagnosis of left upper extremity peripheral neuropathy.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he has had left upper extremity peripheral neuropathy at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of left upper extremity peripheral neuropathy during or in proximity to the appeal period.  Without evidence of a current diagnosis of left upper extremity peripheral neuropathy the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to in-service exposure to Agent Orange, is denied.  

Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to in-service exposure to Agent Orange, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


